Citation Nr: 1721139	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  12-11 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for post total left knee arthroplasty prior to May 30, 2012.

2.  Entitlement to an increased rating in excess of 60 percent for post total left knee arthroplasty from May 30, 2012.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1983 to April 1985. 

This appeal is before the Board of Veterans' Appeals Board (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois in which the RO continued the Veteran's total left knee arthroplasty residuals as 30 percent disabling. In a subsequent October 2016 rating decision, the RO rated the Veteran's total left knee arthroplasty residuals at 60 percent disabling effective May 30, 2012.


FINDINGS OF FACT

1. Prior to May 30, 2012, the Veteran's total left knee arthroplasty residuals consisted of severe painful motion and weakness in the left knee.

2. From May 30, 2012, the Veteran has been in receipt of the maximum schedular rating for his total left knee arthroplasty residuals, and his chronic residuals consist of severe painful motion and weakness in the left knee.


CONCLUSIONS OF LAW

1. Prior to May 30, 2012, the criteria for a rating of 60 percent, and no higher, for residuals following a total left knee arthroplasty have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5055 (2016).

2. From May 30, 2012, the criteria for a rating in excess of 60 percent for residuals following a total left knee arthroplasty have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5055 (2016).

3.  The Veteran's service-connected disabilities prevent him from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). The duty to notify has been met. See VA correspondence dated December 2009. Neither the Veteran, nor his attorney, has alleged prejudice with regard to notice. The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). In light of the foregoing, nothing more is required.

The notice requirements pertinent to the issue on appeal have been met, and all identified and authorized records relevant to the matter have been requested or obtained. The record includes available service treatment records and VA treatment and examination reports. The Veteran has not identified any additional records that should be obtained prior to appellate consideration. The evidence of record is sufficient for the Board's review. The Board finds there is no evidence of any additional existing pertinent records. Further attempts to obtain additional evidence would be futile. Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied. See U.S.C.A. § 5103A; 38 C.F.R. §3.159 (2016). 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. The VA medical opinions obtained in this case are adequate, as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4). The available medical evidence is sufficient for an adequate determination. There has been substantial compliance with all pertinent VA law and regulations, and to adjudicate the claim would not cause any prejudice to the appellant.

II. Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016). 

A veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995). When an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994). In a claim for increased rating for already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation. Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal. Id.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. 38 C.F.R. § 4.40 (2016). Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Id.; see also 38 C.F.R. § 4.59 (2016) (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.). Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. Id. Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement. 38 C.F.R. § 4.45 (2016).

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors is warranted for Diagnostic Codes predicated on limitation of motion. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion. Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Pain must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss. Id.  

The Veteran's left knee disability is currently rated as 60 percent disabling under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2016), effective May 30, 2012. Under DC 5055, for one year following implantation of a knee prosthesis for service-connected knee disability, a 100 percent rating is assigned. Thereafter, a 60 percent rating is assigned when there are chronic residuals consisting of severe painful motion or weakness in the affected extremity; or, a minimum 30 percent rating is assigned, when there are intermediate degrees of residual weakness, pain, or limitation of motion. These intermediate residuals are to be rated by analogy under 38 C.F.R. § 4.71a, DCs 5256, 5261, or 5262. See 38 C.F.R. § 4.71a, DC 5055. 

The Veteran had a total left knee joint replacement in December 2008. The Board notes that the Veteran's left knee has been assigned the requisite convalescent and schedular ratings of 100 percent from December 2008 through January 2010.

In the Veteran's claim for increased rating dated January 2010, the Veteran reported an increase in pain in his left knee since his total arthroplasty. He reported having to wear a brace to ambulate and only being able to take short walks around his house.  

A January 2010 VA examination report reflects the Veteran reporting left knee pain, stiffness, decreased range of motion, fatigue, and swelling. He also reported a fall within the month preceding the examination due to instability of the knee. The Veteran further reported pain on a daily basis as a 6 out of 10 and pain during flare-ups as a 9 out of 10. The examiner noted the left knee had slight swelling, and there was crepitus with movement. The x-ray of the left knee showed no evidence of complication from the arthroplasty.  The Veteran reported pain during all range of motion.

A VA examination dated February 2014 reflected left knee flexion of 95 degrees and knee extension of 10 degrees with pain and moderate instability. During the examination, the Veteran reported pain rated as 6 out of 10 daily, stiffness, decreased range of motion, the left knee giving way, and a history of falls due to the left knee. The Veteran also reported flare-ups with pain described as 8 out of 10 aggravated by walking, prolonged standing, car rides, weather changes, walking on uneven surfaces, or using stairs. After repeated use, the examiner reported weakened movement, incoordination, pain, swelling, and instability. The left knee was observed to frequently lock and have episodes of joint pain. The Veteran used an assistive device to ambulate. The examiner opined that the Veteran suffered from chronic residuals consisting of severe painful motion or weakness.

VA treatment records dated October 2011 to March 2015 are consistent with reports of left knee pain, instability, loss of range of motion, and severe residuals following the Veteran's left knee arthroplasty. The Veteran began to lose additional extension in the left knee beginning November 2012.  

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran. Washington v. Nicholson, 19 Vet. App. 362 (2005). In some cases, lay evidence will be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). In Jandreau, the Federal Circuit stated that a layperson can identify a simple condition like a broken leg, but not a form of cancer. 492 F.3d at 1377, n. 4. Lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (holding that varicose veins is a disability that is unique and readily identifiable).

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms. Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); See also 38 C.F.R. § 3.159(a)(2) (2016) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.). The Board must also assess the credibility, and therefore the probative value, of the evidence of record as a whole. Owens v. Brown, 7 Vet. App. 429 (1995). In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board notes that pain, flare-ups, instability, and weakness as symptomatic of residuals from total left knee arthroplasty are the types of symptoms that are readily amenable to lay diagnosis as they are subjective to the claimant; thus, the Veteran is competent to report his symptoms and their frequency. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Several treatment records and VA examination reports note the Veteran's reports and detail his pain and the frequency of his symptoms. Nothing in the record contradicts his statements, and his statements are generally consistent with his medical records. The Board finds the Veteran's statements are credible and probative.

In light of the treatment records, VA examinations, the Veteran's statements, the principles of 38 C.F.R. § 4.7, the benefit of the doubt doctrine of 38 U.S.C.A. § 5107(b), the functional limitations identified by VA examiners, and resolving reasonable doubt in the favor of the Veteran, the Board finds that the severity of the Veteran's residuals of post left total knee arthroplasty more closely approximate chronic residuals of severe painful motion or weakness due to instability, pain, interference with mobility, and decreased endurance, warranting a 60 percent rating prior to May 30, 2012, under DC 5055. See 38 C.F.R. § 4.71a, DC 5055. The Board observes that a 60 percent disability evaluation represents the highest schedular rating possible for the Veteran's total left knee arthroplasty for the period before May 30, 2012.  

Since May 30, 2012, the Board finds that the Veteran's residuals for post left total knee arthroplasty more closely approximate chronic residuals of severe painful motion or weakness warranting the current 60 percent rating under DC 5055. See 38 C.F.R. § 4.71a, DC 5055. The Board notes the Veteran's continual reports of daily pain and severe pain during flare-ups, instability, and interference with mobility since the Veteran's total left knee arthroplasty. The Board observes that a 60 percent disability evaluation represents the highest schedular rating possible for the Veteran's total left knee arthroplasty for the period from May 30, 2012.  

Of note, a schedular evaluation greater than 60 percent is prohibited by the "amputation rule," found in 38 C.F.R. § 4.68, which prohibits the assignment of a combined rating for disabilities of an extremity higher than the rating for the amputation at the elective level, were amputation to be performed.  Amputation at the elective level would be at thigh level, middle or lower thirds.  Amputation at that level warrants only a 60 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5165.  As such, the Veteran cannot receive a higher rating for his total left knee replacement than for an amputated leg.  Accordingly, a schedular rating in excess of 60 percent for the Veteran's service-connected total left knee replacement is not warranted.

As a final matter, neither the Veteran nor his attorney, has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

III. TDIU

VA will grant a total rating for compensation purposes based on individual unemployability (TDIU) when the evidence shows that by reason of service-connected disability, or combination of disabilities, the veteran is precluded from obtaining or maintaining substantially gainful employment consistent with his or her education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16; see Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014) (holding that TDIU is assigned based on the collective impact of service-connected disabilities). Such a rating will be assigned when the veteran meets the above criteria and (1) has a single service-connected disability rated 60 percent or more OR, (2) if there are two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances." Rice v. Shinseki, 22 Vet. App. 447, 452   (2009). Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history. Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master's degree in education and his part-time work as a tutor).

However, even if a veteran does not meet the schedular rating requirements for unemployability provided in 38 C.F.R. § 4.16(a), TDIU may still be granted on an extraschedular basis because "[i]t is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disabilities shall be rated totally disabled." 38 C.F.R. § 4.16(b) (2016). "Substantially gainful employment" means the ability "to earn 'a living wage.'" Bowling v. Principi, 15 Vet. App. 1, 6 (2001). If the evidence indicates that such an extraschedular TDIU rating might be in order, the matter must be referred to the Director of Compensation Service for a decision on the matter. Id.  

Initially, the Board notes that the Veteran has met the schedular criteria for a TDIU for the entirety of the appeal period. Currently, the Veteran is service connected for total left knee arthroplasty residuals rated at 60 percent disabling, as granted herein, limitation of extension and right knee sprain rated at 40 percent disabling, right knee sprain rated at 10 percent disabling, right knee instability rated at 10 percent disabling, and metatarsalgia of the left foot rated at 10 percent disabling. Thus, the only remaining question is whether the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment. 

The Veteran submitted a claim in May 2012, citing his left knee, ankles, and feet disabilities as contributing conditions to unemployability. A rating decision dated February 2014 denied TDIU. 

The Veteran was awarded disability benefits by the Social Security Administration as a result of the primary diagnosis of osteoarthrosis and allied disorders and a secondary disability of disorders of back (discogenic and degenerative) in 2007. Furthermore, the Social Security examiner noted that as a result of the Veteran's disabilities, he was only able to work a restrictive range of sedentary work because of the need to alternate sitting with standing more frequently than can be accommodated by standard work breaks.

The record includes Social Security records and a VA Form 21-8940 which details the Veteran's education, training, and prior work experiences. In particular, the Veteran has completed high school and earned an associate's degree from Parkland Community College in network administration, though he has never held a job in that field. He previously worked as a retail store manager seasonally from October 2002 to January 2004, in sales at a retail store from December 2001 to January 2002, as a hotel desk clerk from April 1996 to 2000, a shuttle driver for an unknown amount of time, a grocery store stocker for an unknown amount of time, a cable installer for a cable television company from 1991 to 1995, and as a mechanic from 1988 to 1991. 

Several medical opinions also address the Veteran's previous work experience. A January 2010 VA examination recorded the Veteran's report that he had not worked for five years. He was previously a mechanic but his joint conditions affected his occupation by causing pain with walking and standing, decreasing his concentration, increasing absenteeism, and causing the need for more frequent rests. The examiner also noted the Veteran received Social Security disability since his unemployment began. A February 2014 VA examination report reflects the Veteran has not worked for twelve to thirteen years due to joint and health issues. The examiner opined that the Veteran's left knee disability interfered with his ability to work based on his previous occupations. 

After a thorough review and resolving all doubt in favor of the Veteran, the Board finds that the evidence supports the assignment of TDIU for the entire appeal period. Upon consideration of the record in its entirety, the Board finds that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation. As noted, the Veteran has lengthy history working in occupations such as a hotel desk clerk, a shuttle driver, a cable installer, a grocery store stocker, and retail sales jobs, after his military service. His education includes an associate's degree in a field in which he has no work experience. The evidence during the appeal period suggests that the Veteran's service-connected disabilities prevent all duties aside from perhaps light capacity work or sedentary work. It is clear that his disabilities alone prevented the Veteran from doing the type of work in which he has training and experience. Given the Veteran's lengthy history in this type of physical work, and his lack of alternative training, the Board finds that these limitations prevent him from carrying out the work for which he has experience and training. 

This conclusion is consistent with the findings of the February 2014 and January 2010 examiners, who found that the Veteran's disabilities prevented work aside from sedentary and light physical employment activities. Regarding the conclusions of record that the Veteran is able to perform sedentary work, these findings do not address whether the Veteran's education, training, and experience would qualify him for any such job. Further, the Board finds it significant that the Veteran was awarded disability benefits by SSA due, in part, to his osteoarthrosis disabilities. The Board finds that the record is sufficient to establish that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.

ORDER

Entitlement to a rating of 60 percent, but no higher, for post total left knee arthroplasty prior to May 30, 2012 is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a rating greater than 60 percent for post total left knee arthroplasty from May 30, 2012 is denied.

Entitlement to TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


